                                                                                                 01/21/2020




                                                                                     9000.2300

                                                                                     212-277-5875

                                        January 17, 2020
                                     APPLICATION GRANTED: The telephone conference call
VIA ECF                              previously scheduled for Tuesday, January 21, 2020 at 12:30 p.m. is
Honorable Katharine H. Parker        rescheduled to Tuesday, January 21, 2020 at 4:00 p.m. Counsel for
United States District Court         the parties are directed to call Judge Parker’s Chambers at the
Southern District of New York        scheduled time with counsel for all parties on the line. Please dial
500 Pearl St.                        212-805-0234.
New York, NY 10007

       Re:      Elsayed et al. v. City of New York et al., 18-cv-10566 (AT) (KHP)
                                                                                                  01/21/2020
                [rel. 18-cv-2334]

Judge Parker:

         We represent Plaintiffs in the above-referenced action. We submit this letter-motion to
request a modest adjournment of the telephone conference scheduled with the Court and Parties
for Tuesday, January 21, 2020 at 12:30 p.m. Lead counsel for the Plaintiffs will be attending NYPD
training sessions in another matter. We respectfully request that the call be rescheduled to either
later in the afternoon on Tuesday, January 21, 2020 or later in the week, as is convenient for the
Court.

        Per the Court’s orders during the telephone conference on January 13, 2020, the Plaintiffs
provided the Defendants with a draft of our proposed class definition on January 14, 2020 and a
proposed stipulation of settlement on January 17, 2020, which includes the class definition and
other details regarding notice and review period, to the extent Plaintiffs have information to inform
those proposals. Plaintiffs also provided Defendants with a letter demanding class discovery on
January 14, 2020.

        We noticed all counsel in this case today that we were seeking a modest extension because
of a conflict with another litigation in this office. Counsel for Clark have not responded. Counsel
for the City responded as follows:
Hon. Katharine H. Parker
January 17, 2020
Page 2

              “Given the size of your team, I see no reason to adjourn Tuesday’s
              conference and we are not available later in the day. Everyone on
              our team is currently prepping for trial.”

       We appreciate the Court’s attention to this matter.


                                                      Respectfully submitted,


                                                      BELDOCK LEVINE & HOFFMAN LLP


                                                      By:
                                                          Jonathan C. Moore
                                                          Luna Droubi
                                                          Marc Arena
                                                      99 Park Avenue, PH/26th Floor
                                                      New York, New York 10016

                                                      THE ABOUSHI LAW FIRM, PLLC



                                                      By:
                                                          Tahanie A. Aboushi
                                                      1441 Broadway Suite 5036
                                                      New York, New York 10018

                                                      Attorneys for Plaintiffs Gehad Elsayed and
                                                      Laila Ibrahim, on behalf of themselves and
                                                      others similarly situated


cc:    All Parties (via ECF)
       Counsel for Clark Plaintiffs (via Email)




                                                  2
